HUNTER, Circuit Judge,
dissenting:
Despite my respect for both Judge Higginbotham’s and Judge Garth’s thoughtful opinions, I dissent because, I believe that they not only should have reached the merits of the standing issue raised by the Secretary of Health and Human Services (the “Secretary”), but also should have concluded that Helen Page lacked standing to challenge the cross-program recoupment provision.
In determining that this court should not decide the standing issue, Judge Higginbotham emphasizes that the Secretary appeals from the district court’s order denying her motion under Federal Rule of Civil Procedure 60(b) rather than from the judgment of the district court declaring cross-program recoupment unlawful. This fact, however, does not preclude our ability to review whether the district court had the power to render the judgment in the first instance. The rule that an appeal from the denial of a Rule 60(b) motion raises for review only the denial itself and not the underlying judgment of the district court is inapplicable to the determination whether a district court lacks jurisdiction to render the underlying judgment. See V.T.A., Inc. v. Arco, Inc., 597 F.2d 220, 224 (10th Cir.1979); see also McLearn v. Cowen & Co., 660 F.2d 845, 848-49 (2d Cir.1981) (Lumbard, J. with one judge concurring). This exception for jurisdictional inquiries applies here because the concept of standing is rooted in the power of a federal court to exercise jurisdiction under Article III of the Constitution. See, e.g., Allen v. Wright, 468 U.S. 766, 104 S.Ct. 3315, 3325, 82 L.Ed.2d 556 (1984); Warth v. Seldin, 422 U.S. 490, 498, 95 S.Ct. 2197, 2204, 45 L.Ed.2d 343 (1975).
Our ability to review whether Page had standing is not limited by the Secretary’s failure to raise the standing issue before the district court. Defects of subject matter jurisdiction may properly be raised for the first time on appeal. See, e.g., Trent Realty Associates v. First Federal Savings & Loan Association, 657 F.2d 29, 31 (3d Cir.1981). Accordingly, this court has the responsibility to review whether the district court had jurisdiction to render its judgment declaring cross-program recoupment unlawful! See, e.g., Mitchell v. Maurer, 293 U.S. 237, 244, 55 S.Ct. 162, 165, 79 L.Ed. 338 (1934).
I agree with the Secretary that Page lacked standing to challenge the cross-program recovery provision. “Injury in fact” is an essential component of standing, and “the party seeking review [must] be himself among the injured.” Sierra Club v. *163Morton, 405 U.S. 727, 735, 92 S.Ct. 1361, 1366, 31 L.Ed.2d 636 (1972). Here, Page, the sole plaintiff, has never alleged that she would be affected by the cross-program recoupment, and the record clearly shows that in her case recoupment was sought from SSI benefits. Page therefore cannot meet the “injury in fact” requirement. Page argues that standing is a question of a plaintiff’s power to invoke a court’s jurisdiction “originally,” and is not relevant where a plaintiff raises new issues at the remedial phase of a lawsuit. I find no merit in this argument. A plaintiff who challenges a government policy must have standing to make that claim, regardless of when it is raised. See Blum v. Yaretsky, 457 U.S. 991, 999-1001, 102 S.Ct. 2777, 2783, 73 L.Ed.2d 534 (1982) (although plaintiffs had standing to make claims originally included in their complaint, they did not have standing to assert additional claims raised later in litigation).
Because Page lacked standing to challenge the cross program recoupment provision, the district court’s judgment invalidating that provision is void for lack of subject matter jurisdiction. Relief from a void judgment may be granted under Rule 60(b).1 See, e.g., Marshall v. Board of Education, 575 F.2d 417, 422 (3d Cir.1978) (“A judgment may ... be void, and therefore subject to relief under ... [Rule 60(b) ], if the court that rendered it lacked jurisdiction of the subject matter____”). Such relief may be granted even if the party who made the Rule 60 motion failed to bring the motion on the ground that the judgment was void. See McLearn, 660 F.2d at 848-49. I would therefore vacate the district court’s order denying the Secretary’s Rule 60(b) motion and would remand with a direction that the motion be granted.

. Unlike Judge Garth, I do not believe that the Supreme Court's decision in Swift & Co. v. United States, 276 U.S. 311, 48 S.Ct. 311, 72 L.Ed. 587 (1938), mandates holding that a judgment cannot be considered void for the purposes of Rule 60(b) where the reason for the challenge to the judgment is a party’s lack of standing. Although language in the Swift opinion may be said to implicate the law of standing, the Swift Court did not directly rule on a standing issue. In light of the Supreme Court’s recent statements concerning the importance of the doctrine of standing and its role in the Constitution’s separation of powers, see e.g., Allen v. Wright, 468 U.S. 766, 104 S.Ct. 3315, 3324-25, 82 L.Ed.2d 556 (1984), I do not deem it appropriate to apply the broad language of Swift to the present case.